Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 11-12 and 14-19have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 19 November 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 112
3.	The rejection of claims 11-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 11, 12 and 19 under 35 U.S.C. 103 as being unpatentable over WO 2012/034045 (hereafter WO ‘045) in view of DE withdrawn in view of Applicants’ Amendment.
5.	The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over WO 2012/034045 (hereafter WO ‘045) in view of DE102013207508 (herein DE ‘508) as applied to claim 11 above, and further in view of Kim (US 8,802,275) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claim 14-17 under 35 U.S.C. 103 as being unpatentable over WO 2012/034045 (hereafter WO ‘045) in view of DE 102013207508 (hereafter DE ‘508) as applied to claim 11 above, and further in view of DE102012214961 (hereafter DE ‘961) has been withdrawn in view of Applicants’ Amendment.
7.	The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over WO 2012/034045 (hereafter WO ‘045) in view of DE102013207508 (hereafter DE ‘508) as applied to claim 11 above, and further in view of DE102012214961 (hereafter DE ‘961) as applied to claim 14 above, and further in view of DE 102011088440 (hereafter DE ‘440) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/034045 (hereafter WO ‘045) in view of DE 102013207508 (hereafter DE’508), in view of Kim (US 8,802,275) and further in view of Gelnovatch et al. (US 6,084,523).
Claim 11:	WO ‘045 discloses a battery (14, in Figure 2), comprising: 
at least two battery cells (16, in Figure 2), which are connected to each other by means of an electric connection element (busbar)(paragraph [0017]) and with a superordinate control device (18, in Figure 2), wherein each of the battery cells (16) is provided with at least one galvanic element (34, in Figure 3), a battery cell housing (32, in Figure 3) for accommodating the galvanic element (34)071799, at least one sensor device for detecting at least one physical and chemical feature of the battery cell (paragraph [0018]), a communication device (50, in Figure 4) for communicating 
The recitation “wherein the superordinate control device is adapted to control as a function of the physical and chemical features of the battery cells and an energy flow in a first battery cell at least two of the battery cells and from a second battery cell of the at least two battery cells” has been considered and construed as a functional limitation that adds no additional structure to the battery,
However, WO ‘045 discloses that electric power may be transferred to and extracted from the power storage assembly 34 via the positive terminal and the negative terminal (paragraph [0021], lines 8-11); that the wireless communication link between the primary communication module 64 and the secondary communication module 66 may be bidirectional (paragraph [0035], lines 7-9); and, that the communication modules 50 and 64 may also function as receiver to facilitate bidirectional communication between the measurement device 24 and the battery management unit 18, and or between measurement devices.
Thus, the superordinate control device appears capable of providing the recited function. 
WO ‘045 does not disclose:
 at least one side wall is provided at the battery cell housing with an electrically conductive material for each of the first and the second battery cells of the at least two 
wherein the at least one side wall of the first battery cell is a first side wall, the at least one side wall of the second battery cell is a second side wall, and an insulating material is arranged between the first and second side wall to form the capacitor; and,
wherein for a predetermined capacitance, the first side wall and the second side wall are provided with a predetermined area and a predetermined distance, the insulating material has a predetermined dielectric strength, and the first battery cell and the second battery cell are arranged being fitted for the predetermined capacitance.
DE ‘508 in Figures 2 and 3 discloses that at least one side wall is provided at a battery cell housing with an electrically conductive material (17 or 19) for each of the first and the second battery cells (3, 5) of the at least two battery cells and arranged to form a capacitor (capacitive parallel path 11) between the first and second battery cells (3, 5) with the at least one side wall; 
wherein the at least one side wall (e.g. 17) of the first battery cell (3.g. 3) is a first side wall, the at least one side wall (e.g. 19) of the second battery cell (e.g., 5) is a second side wall, and an insulating material (11) is arranged between the first and second side wall (17, 19) to form the capacitor (capacitive parallel path 11); and,
wherein for a predetermined capacitance (Cp), the first side wall (10) and the second side wall (10) are provided with a predetermined area and a predetermined 
(Note also that one of ordinary skill in the art would not that capacitance (C) = permittivity of the dielectric material (Ɛ) X area of the parallel conductive plates (A)/distance between the conductive separating plates (d); thus, for a predetermined capacitance the parallel conductive plated (side walls) are provided with a predetermined area and distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the batteries of WO ‘045 in light of the teaching of DE ‘508.
One having ordinary skill in the art would have been motivated to make the modification to provide a capacitive parallel path switched parallel to the electrochemical storage elements that would have minimized the outwardly acting impedance of the module, thus minimizing high energy loss, and avoided the need for supplemental spacers, then enabling an inexpensive manufacturing of the battery module (abstract).
The WO ‘045 combination discloses an electric connection element and at least one sensor for detecting state variables and a communication device for communicating with the superordinate control device.

Kim in Figures 1 and 6 discloses a secondary battery module including unit cells (110) and at least one bus bar (120), and a sensing element (130) connected to the bus bar and a controller (col. 3: 43-47; col. 4: 63-65, and col. 5: 1-11). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the WO ‘045 combination such that an electric connection element provided with at least one sensor device for detecting state variables of the electric connection element.
One having ordinary skill would have been motivated to make the modification to provide a sensing member fixed to a bus bar and connected to a controller that would have received a signal (e.g., a voltage signal from the bus bar) and controlled one or more of a charging state, a discharging state, and a cooling state, thus improving the overall life and efficiency of the battery module (col. 6: 23-40).
The recitation “the superordinate control device is adapted to control the energy flow as a function of the detected state variable” has been considered and construed as a functional limitation that adds no additional structure to the battery,
However, WO ‘045 discloses that electric power may be transferred to and extracted from the power storage assembly 34 via the positive terminal and the 
Thus, the superordinate control device appears capable of providing the recited function. 
With the modification, the superordinate control device would obviously be configured to perform a wireless communication with the communication device of each of the battery cells and the communication device of the electric connection element.
The WO ‘045 combination does not disclose that each of the at least two battery cells includes at least one security device,
wherein the security device is arranged inside the battery cell housing, and the security device is further configured to detect destroying of the battery cell housing.
Gelnovatch et al. (US 6,084,523) in Figures 1-4 discloses at least two batteries (24) each including one security device (12) wherein the security device is arranged inside the housing (col. 3: 38-40, col. 3: 47-57, abstract, and col. 2: 35- col. 4: 45). See also entire document.

One having ordinary skill in the art would have been motivated to make the modification to provide an apparatus that would have provided a quick and easy management and/or determination of the status of battery parameters without making any physical contact with the target battery, thus enabling such measurements and/or determinations to be made form a remote location (col. 3: 5-9).
The recitation “the at least one security device is configured to authenticate an original supplier for each of the at least two battery cells by using a predetermined information, the at least one security device stores the predetermined information, and the predetermined information includes at least one identification number for each of the battery cells…and is further configured to detect destroying of the battery cell housing” has been considered and construed as a functional limitation that adds no additional structure to the battery,
	Gelnovatch et al. disclose e.g., “In operation, readout unit 11 sends a request signal from transceiver 15 through antenna 17, where the request signal, as described above, is an RF signal containing a request for information regarding the status of particular parameters of target battery 13.  Antenna 17 is a high gain directional antenna which enables readout unit 11 to selectively communicate with only target 
Sensor 19 is operable to measure the voltage and/or charge status, the chemical composition, and the number of charge cycles undergone for battery 13.  The memory is programmed with the battery manufacture date.  Once transceiver 18 obtains information regarding the particular parameters, it transmits an information signal to transceiver 15 located in readout unit 11, where the information signal, as described above, is an RF signal containing the battery information regarding the particular parameters.  Transceiver 11 then passes the battery information to processor 14 which, based on the battery information, determines the status of the particular parameters, and passes that status information to display unit 16 for visual display.”(col. 2: 47-col. 3: 4l and col. 3: 16-36).
	Thus, the security sensor of Gelnovatch et al. appears capable of providing the recited function. 
Claim 12:	 The rejection of claim 12 is as set forth above in claim 11 wherein WO ‘045 further discloses that each of the battery cells (16) is provided with a storage device (48, in Figure 4) for storing the physical and chemical features of the battery cell.

However, WO ‘045 discloses that electric power may be transferred to and extracted from the power storage assembly 34 via the positive terminal and the negative terminal (paragraph [0021], lines 8-11); that the wireless communication link between the primary communication module 64 and the secondary communication module 66 may be bidirectional (paragraph [0035], lines 7-9); and, that the communication modules 50 and 64 may also function as receiver to facilitate bidirectional communication between the measurement device 24 and the battery management unit 18, and or between measurement devices.
Thus, the superordinate control device appears capable of providing the recited function. 

10.	Claim 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/034045 (hereafter WO ‘045) in view of DE 102013207508 (hereafter DE ‘508), in view of Kim (US 8,802,275) and further in view of Gelnovatch et al. (US 6,084,523) as applied to claim 11 above, and further in view of DE102012214961 (hereafter DE ‘961).

	Claim 14:	The WO ‘045 combination does not disclose that each of the battery cells is provided with at least one switching device by means of which an electrode of the galvanic element and a connection of the respective battery cell are electrically coupled and by means of which a current flow between the galvanic element and the connection of the respective battery cell can be controlled.
	DE ‘961 discloses that each of the battery cells is provided with at least one switching device by means of which an electrode of the galvanic element and a connection of the respective battery cell are electrically coupled and by means of which a current flow between the galvanic element and the connection of the respective battery cell can be controlled (paragraphs [0027] and [34]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the WO ‘045 combination with the switching device of DE ‘961.
	One having ordinary skill in the art would have been motivated to make the modification to provide a switching unit controllable by an electronic circuit between one of current paths between the positive electrode and the negative electrode and battery cell terminals, that would have allowed for the acquisition of important measured variables, and allowed computation of state of charge or state of health of 
safety and electrical efficiency of a battery cell. 
The recitation “the superordinate control device is designed to control as energy flow the current flow between the electrode and the connection of at least one of the battery cells” has been considered and construed as a functional limitation that adds no additional structure to the battery,
However, WO ‘045 discloses that electric power may be transferred to and extracted from the power storage assembly 34 via the positive terminal and the negative terminal (paragraph [0021], lines 8-11); that the wireless communication link between the primary communication module 64 and the secondary communication module 66 may be bidirectional (paragraph [0035], lines 7-9); and, that the communication modules 50 and 64 may also function as receiver to facilitate bidirectional communication between the measurement device 24 and the battery management unit 18, and or between measurement devices.
Thus, the superordinate control device appears capable of providing the recited function. 
	Claim 15:  The rejection of claim 15 is as set forth above in claim 14 wherein WO ‘045 in Figures 4 and 5 further discloses at least one sensor (46) device of each of the battery cells is provided with a temperature sensor for detecting a temperature and with a pressure sensor for detecting a pressure of the respective battery cell.

However, WO ‘045 discloses that electric power may be transferred to and extracted from the power storage assembly 34 via the positive terminal and the negative terminal (paragraph [0021], lines 8-11); that the wireless communication link between the primary communication module 64 and the secondary communication module 66 may be bidirectional (paragraph [0035], lines 7-9); and, that the communication modules 50 and 64 may also function as receiver to facilitate bidirectional communication between the measurement device 24 and the battery management unit 18, and or between measurement devices.
Thus, the superordinate control device appears capable of providing the recited function. 
Claim 16:	The rejection of claim 16 is as set forth above in claim 14 wherein DE ‘961 further discloses a battery cells provided with an evaluation device, which is obviously adapted as a function of the detected physical and chemical features to determine the extent of the damage of the respective battery cell.
The recitation” wherein the superordinate control device and the evaluation device is adapted to control the current flow between the electrode and the connection 
However, the WO ‘045 combination, in particular, WO ‘045 discloses that electric power may be transferred to and extracted from the power storage assembly 34 via the positive terminal and the negative terminal (paragraph [0021], lines 8-11); that the wireless communication link between the primary communication module 64 and the secondary communication module 66 may be bidirectional (paragraph [0035], lines 7-9); and, that the communication modules 50 and 64 may also function as receiver to facilitate bidirectional communication between the measurement device 24 and the battery management unit 18, and or between measurement devices.
Thus, the superordinate control device and appears capable of providing the recited function. 
Claim 17:	The rejection of claim 17 is as set forth above in claim 14 wherein WO ‘045 further discloses that the at least one sensor device of each of the battery cells is designed to detect a charging state of the respective battery cell (paragraph [0026].
The recitation “wherein the superordinate control device is adapted to compare the charging states of the battery cells to one another and when a predetermined deviation limit for the charging state is exceeded, to control the charging states in 
However, WO ‘045 discloses that voltage of each cell may be measured to provide an accurate determination of the state of charge, to facilitate energy balancing between cells, and/or to ensure that the voltage does not exceed a predetermined value (paragraph [0003]), electric power may be transferred to and extracted from the power storage assembly 34 via the positive terminal and the negative terminal (paragraph [0021], lines 8-11); that the wireless communication link between the primary communication module 64 and the secondary communication module 66 may be bidirectional (paragraph [0035], lines 7-9); and, that the communication modules 50 and 64 may also function as receiver to facilitate bidirectional communication between the measurement device 24 and the battery management unit 18, and or between measurement devices.
Thus, the superordinate control device appears capable of providing the recited function. 
Claim 19:	The rejection of claim 19 is as set forth above in claim 14 wherein the recitation “the superordinate control device is designed to control a capacitive energy transmission between the side walls of the battery cell housing when the predetermined deviation limit is exceeded so as to match the charging states” has been considered and construed as a functional limitation that adds no additional structure to the battery,

Thus, the superordinate control device appears capable of providing the recited function. 

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/034045 (hereafter WO ‘045) in view of DE102013207508 (hereafter DE ‘508), in view of Kim (US 8,802,275) and further in view of Gelnovatch et al. (US 6,804,523) as applied to claim 11 above, and further in view of DE102012214961 (hereafter DE ‘961) as applied to claim 14 above, and further in view of DE 102011088440 (hereafter DE ‘440).
WO ‘045, DE ‘508, Kim and Gelnovatch et al. and DE ‘961 are as applied, argued and disclosed above, and incorporated herein.
Claim 18:	The WO ‘045 combination does not disclose that each of the battery cells is provided with a resistance element which is in particular thermally coupled to the battery cell housing, and the superordinate control device is adapted to electrically connect at least one battery cell for matching the charging states with the electrodes of the galvanic element of the respective battery cell when the predetermined deviation limit is exceeded. 
DE ‘440 in Figure 2 discloses battery cells that are each provided with a resistance element (221) which is in particular thermally coupled to the battery cell housing (paragraphs [0078]-[0081] and [0105]-[0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of the WO ‘045 combination by incorporating the resistance element of DE ‘440.
One having ordinary skill in the art would have been motivated to make the modification to provide an energy storage monitoring device that would have enabled monitoring and management of battery cells in a flexible, simple, inexpensive, smarter and reliable manner.
The recitation “the superordinate control device is adapted to electrically connect at least one battery cell for matching the charging states with the electrodes of the galvanic element of the respective battery cell when the predetermined deviation 
However, WO ‘045 discloses that voltage of each cell may be measured to provide an accurate determination of the state of charge, to facilitate energy balancing between cells, and/or to ensure that the voltage does not exceed a predetermined value (paragraph [0003]), electric power may be transferred to and extracted from the power storage assembly 34 via the positive terminal and the negative terminal (paragraph [0021], lines 8-11); that the wireless communication link between the primary communication module 64 and the secondary communication module 66 may be bidirectional (paragraph [0035], lines 7-9); and, that the communication modules 50 and 64 may also function as receiver to facilitate bidirectional communication between the measurement device 24 and the battery management unit 18, and or between measurement devices.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 

Examiner Correspondence
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729